DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hobeika (U.S. Pub. No. 2012/0029367 A1).
10 (Abstract; Fig. 1) comprising a sensor 30 configured to measure biological information, wherein the sensor is supported by a wearing portion 12 configured to be worn on a head of a human body, and is located at a position opposing at least any of an artery and a vein in the head when in a state in which the wearing portion is worn on the head ([0012]; [0031]-[0033]).
Regarding claim 2, Hobeika discloses that the artery includes at least any of a superficial temporal artery and a posterior auricular artery ([0007]; [0012]; [0030]).
Regarding claim 3, Hobeika discloses that the vein includes at least any of a superficial temporal vein and a posterior auricular vein ([0007]; [0012]; [0030]; capable of being so located).
Regarding claim 4, Hobeika discloses that the sensor is supported by the wearing portion at a position opposing at least any of a harmony crevice and a floating white of the human body when in the state in which the wearing portion is worn on the head (Fig. 1; capable of being so located).
Regarding claim 5, Hobeika discloses that the sensor is displaceably supported relative to the wearing portion ([0046]-[0049]).
Regarding claim 6, Hobeika discloses the wearing portion ([0031]).
Regarding claim 7, Hobeika discloses that the wearing portion is any of a wearable device, a neck band, spectacles, headphones, earphones, goggles, head microphones, earphone microphones, a headset, a head mounted display, a hearing aid, a hat, a helmet, and a mask to be worn on the head of the human body ([0031]).
74 and an optical detector 76 configured to receive, from the at least any of the artery and the vein, reflected light of light emitted from the optical emitter, and output a signal corresponding the an intensity of the reflected light received, and the sensor is configured to measure the biological information based on the signal output ([0033]; [0044]).
Regarding claim 9, Hobeika discloses that the sensor is removably attachable to the wearable portion (claim 14).
Regarding claim 13, Hobeika discloses that the biological information includes at least any of a blood flow volume of blood flowing through a blood vessel, an oxygen content in hemoglobin in red blood cells, a pulse wave, a pulse, a pulse wave velocity, a blood oxygen saturation level, and a blood oxygen level ([0012]; [0033]).
Regarding claim 14, Hobeika discloses a biological information measurement system 10 (Abstract; Fig. 1) comprising a biological information measurement device including a sensor 30 configured to detect a state of blood flowing through a blood vessel, and a communication interface 34 configured to notify an external device of the state detected, the being is supported by a wearing portion 12 to be worn on a head of a human body, and located at a position opposing at least any of an artery and a vein in the head when in a state in which the wearing portion is worn on the head, and the external device configured to measure biological information based on the state notified from the sensor ([0012]-[0013]; [0031]-[0034]; [0042]; [0057]).
Regarding claim 15, Hobeika discloses a biological information measurement method performed by a biological information measurement device 10 (Abstract; Fig. 1), .

Claims 1 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (U.S. Pub. No. 2018/0299922 A1).
Regarding claim 1, Park discloses a biological information measurement device (Abstract; Fig. 1) comprising a sensor 105/110 configured to measure biological information, wherein the sensor is supported by a wearing portion 100 configured to be worn on a head of a human body, and is located at a position opposing at least any of an artery and a vein in the head when in a state in which the wearing portion is worn on the head ([0036]-[0037]; [0045]; [0102]; [0110]).
Regarding claim 10, Park discloses a power source 170 configured to supply power for operation of the sensor and a charging terminal configured to charge the power source ([0100]).
Regarding claims 11 and 12, Park discloses that the sensor is configured to detect movement of a wearer of the wearing portion when in the state in which the wearing portion is worn on the head and to correct for influence of the movement on the biological information based on the movement detected ([0176]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wagner et al. (U.S. Pub. No. 2018/0020979 A1) discloses a .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/THADDEUS B COX/Primary Examiner, Art Unit 3791